--------------------------------------------------------------------------------

Exhibi 10.6
 
STAFFORD AREA PARTICIPATION AGREEMENT




This Stafford Area Participation Agreement (hereinafter “Agreement”) is entered
into by and between C. H. Squyres Family, LLC, (hereafter “SQUYRES”), A Texas
Limited Liability Company, whose address is Houston, TX 77005; Fossil Oil
Company, LLC, (hereinafter “FOSSIL”), 2500 Wilcrest Drive Suite 410-415,
Houston, TX 77042 and Mogul Energy International, Inc., (hereinafter “MOGUL”),
whose address is 2500 Wilcrest Dr., Ste. 405, Houston, TX 77042, and shall be
effective as of the 7th day of December, 2010 (hereinafter the “Effective
Date”).


WITNESSETH:


WHEREAS, MOGUL, through its partnership with Mr. D. Timko and J. Sorrells, have
acquired certain oil and gas leases (hereinafter “Leases”) on the subject
prospect.  Both the subject Leases and the Prospect outline are further
identified on Exhibit “A” attached hereto and made a part hereof;


WHEREAS, SQUYRES AND FOSSIL desire to acquire a working interest in these
Leases, in the manner provided for in this Agreement, and desire to enter into
this Agreement for the purposes of joining MOGUL in the development of this
Prospect;


WHEREAS, MOGUL agrees to exchange with SQUYRES and FOSSIL an equal interest in
the MOGUL Leases and SQUYRES agrees to exchange with MOGUL and FOSSIL an equal
interest in the oil and gas leasehold interests that SQUYRES (formerly IMS
Energy) currently maintains within the subject Prospect outline.


NOW, THEREFORE, in consideration of the mutual promises in this Agreement and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, SQUYRES, FOSSIL and MOGUL (collectively referred to hereinafter as
“PARTIES”) agree as follows:


I.
ACQUISITION TRANSACTIONS


PARTIES shall purchase, up to $15,000 in acquisition costs, an assignment of all
interests and acreage that David Montoya (Monoco Petroleum, Inc.) currently has
under lease within the Prospect with no reservations or exceptions.  PARTIES
agree that as additional compensation, Montoya/Monoco shall receive an
overriding royalty interest of one and one-half percent (1½%) after payout on
each of the wells drilled that are associated with the Montoya/Monoco’s
leasehold acreage solely out of the SQUYRES net revenue interest.


PARTIES will each have a one third (1/3rd) interest in each and every lease
within the Prospect outline.  The PARTIES shall share equally in the cost of any
additional leases already acquired or to be acquired in the Prospect
outline.  Cost is defined as the bonus payments made and the professional
service fees associated with the acquisition of the additional leases within the
Prospect outline.


PARTIES agree to compensate Don Timko and Jim Sorrells a sum equal to Sixteen
Thousand Dollars ($16,000) upon the spudding of the initial well drilled on this
prospect and further provide them with an overriding royalty interest equal to
four (4.00%) percent of 8/8ths upon initial production of each well.




II.
DRILLING OPERATIONS ON PROSPECT WELLS


On or before February 1, 2011 or as soon as practical after a permit has been
issued and any and all potential unit issues have been resolved, MOGUL agrees to
drill the initial prospect well, which is contemplated to be a vertical well to
test the Frio formation and will be referred to as the Stafford #1
well.  PARTIES agree to pay their one third of the cost to drill and complete
each well (on a heads up basis, with no promote) to receive its equal thirty
three and one third percent (33.333333%) working interest in each proposed
prospect well.

 
-1-

--------------------------------------------------------------------------------

 

Following the completion of drilling operations conducted on the initial
prospect well, if it is determined by the PARTIES that subsequent wells are
necessary, then each of the PARTIES have the right and option to participate in
the drilling of  additional prospect wells.  PARTIES shall pay its similar heads
up costs to drill and complete the additional prospect wells.




III.
NET REVENUE INTEREST


The net revenue interest in the Oil and Gas Rights in the Leases shall be x
percent (x%) to FOSSIL and x percent (x%) to SQUYRES.  In addition to the
subject Leases, any other leases acquired or to be acquired under the any of the
lands in the Prospect area described on Exhibit “A”, the PARTIES share of such
interest shall be delivered to PARTIES at the acquired Net Revenue Interest of
that lease.  Other interests acquired outside the Prospect outline but under the
AMI, as defined below, shall be offered to the PARTIES but the PARTIES may elect
not to purchase an interest in the acreage and therefore have no participating
interest in that acreage.


IV.
AREA OF MUTUAL INTEREST


PARTICIPANT and MOGUL hereby designate an AMI covering a one mile distance from
the Stafford Prospect Contract Acreage Area of Jackson County, Texas (the “AMI
Land”), as defined in Exhibit “A”.  The AMI shall exist for a term of two (2)
years from the Effective Date of this Agreement. Nothing in this Agreement shall
be deemed to create a partnership or a joint venture between PARTIES and MOGUL.


V.
AGREEMENTS


The Oil and Gas Rights in the Leases shall be subject to the terms and
provisions of the following agreements:


 
(a)
The JOA; and



 
(b)
Instruments creating the Oil and Gas Rights in the Leases; and



 
(c)
Agreements relating to sale of production from the Leases; and



 
(d)
Agreements to which Oil and Gas Rights in the Leases are subject to when
acquired.



The parties’ interests shall be subject to all of the agreements identified
above as well as any other agreement(s) which affect Oil and Gas Rights in the
Leases.  To the extent that the terms of any such agreements conflict with the
terms of this Agreement, this Agreement shall control unless the terms of any
such other agreement controls by operation of law or otherwise.




VI.
DEPTH LIMITATION


There are no depth limitations; provided, however, all PARTIES shall be subject
to depth limitations imposed by instruments creating Oil and Gas Rights in the
Leases.




VII.
ASSIGNMENT


Any assignment of the Leases shall be without warranty, and equipment and other
personal property, if any, shall be assigned on an “AS IS, WHERE IS” basis
negating any express or implied warranty of merchantability or fitness for a
particular purpose.  The effective date of the assignment shall be the same as
the effective date of the acquisition of Oil and Gas Rights in the Leases.  The
form of assignment shall be the same form as is attached as Exhibit “C” and made
a part of this Agreement.

 
-2-

--------------------------------------------------------------------------------

 

VIII.
OPERATIONS


Operations on the Leases shall be conducted in accordance with the terms of the
JOA attached as Exhibit “B.”  MOGUL, or its designated operator, shall be named
operator.  PARTIES shall be obligated to pay its share of operating expenses on
all active wells in which PARTIES own a working interest as provided for in the
JOA.


IX.
TERM


The term of this Agreement shall be concurrent with the term of the Oil and Gas
Rights in the Leases; provided, however, if the rights expire prior to the AMI
then the term of this agreement shall be concurrent with the term of the AMI as
stated in section VI.


X.
NOTICES


All information, notices, or other correspondence provided for in this Agreement
shall be given as follows:


SQUYRES
 
MOGUL
C. H. Squyres Family, LLC
 
Mogul Energy International, Inc.
 
 
2500 Wilcrest Dr., Ste. 405
Houston, TX 77005
 
Houston, TX 77042
     
Attention: Mr. C. Squyres, Manager
 
Attention: Mr. Tim Turner
     
Tel. No.:
 
Tel. No.: 713-784-2446
Fax No.:
 
Fax No.:
Cell No.:
 
Cell No.:
E-mail:
 
-mail:

Tax ID:


FOSSIL
Fossil Oil Company, LLC
2500 Wilcrest Drive Suite 410-415
Houston, TX 77042
Attention: D. Kittler
E-mail:
Tel. No.:
Fax:
Tax ID:


XI.
MISCELLANEOUS


Waiver.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver or any other provision of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.


Headings.  The headings of articles and sections used in this Agreement are for
convenience only and shall not be considered a part of nor affect the
construction or interpretation of any provision of this Agreement.


Provisions Binding.  The provisions of this Agreement shall be binding upon and
inure to the benefit of the PARTIES, and their respective successors, legal
representatives and assigns.

 
-3-

--------------------------------------------------------------------------------

 

Governing Law.  This Agreement and the legal relations between the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Texas, without regard to conflicts of law provisions.


Attorney’s Fees.  In the event any legal action, mediation, arbitration or any
other proceeding is instituted in order to enforce or interpret the provisions
of this Agreement, the prevailing party in such action shall be entitled to
recover, as an item of its costs, its reasonable attorney’s fees and other
expenses incurred in such action.


Severability.  If any term or other provision of this Agreement is determined to
be invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect.


References.  References made in this Agreement, including use of a pronoun,
shall be deemed to include where applicable, masculine, feminine, singular or
plural, individuals, partnerships or corporations.


Construction.  All PARTIES have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the PARTIES and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.


Counterparts; Facsimile/Email Transmission.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.  Each party to this
Agreement agrees that its own facsimile and/or emailed signature will bind it
and that it accepts the facsimile and/or emailed signature of the other party to
this Agreement.


No Partnership or Joint Venture.  Neither this Agreement nor the Joint Operating
Agreement entered into by the PARTIES are intended to create, nor shall the same
be construed as creating a mining partnership, commercial partnership, nor any
other partnership or joint venture relationship or other association whereby the
parties are jointly liable.  Rather, it is the intent and purpose of this
Agreement to create a relationship which is limited to the exploration,
development and extraction of oil and/or gas for sale.  The liability of the
PARTIES shall be several and not joint or collective.


Cooperation.  The PARTIES will cooperate as necessary to complete any documents
or agreements required to accomplish this Agreement.


Covenants Running with the Leases.  All covenants and agreements of the PARTIES
set forth in this Agreement shall be deemed covenants running with the lands
covered by the Subject Leases.


IN WITNESS WHEREOF, this Agreement has been executed as of the dates of
acknowledgments of the parties but shall be effective as of the Effective Date
first above written.


SIGNATURES






Mogul Energy International, Inc.
 
C. H. Squyres Family, LLC
         
By:
/s/ Timothy J. Turner
 
By:
/s/ C. Squyres
 
Tim Turner
   
C. Squyres
         
Its:
Executive Vice President
 
Its:
                           
Fossil Oil Company, LLC
               
By:
/s/ D. Kittler
       
D. Kittler
     
Its:
President


 
-4-

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENTS




STATE OF TEXAS


COUNTY OF HARRIS


This instrument was acknowledged before me this ______ day of ____________, 2010
by Tim Turner of Mogul Energy International, Inc.




My Commission Expires:
       
Notary Public in and for the State of Texas







STATE OF TEXAS


COUNTY OF HARRIS


This instrument was acknowledged before me this ______ day of ____________, 2010
by  ____________________ of C. H. Squyres Family, LLC.






My Commission Expires:
       
Notary Public in and for the State of _______







STATE OF TEXAS


COUNTY OF HARRIS


This instrument was acknowledged before me this ______ day of ____________, 2010
by  ____________________ of Fossil Oil Company, LLC.






My Commission Expires:
       
Notary Public in and for the State of _______


 
-5-

--------------------------------------------------------------------------------

 

Exhibit “A”


Attached to and made part of that certain Stafford Area Participation Agreement
dated December 7, 2010 by and between Mogul Energy International, Inc., Operator
and C. H. Squyres Family, LLC and Fossil Oil Company, LLC.




CONTRACT ACREAGE AREA


Portions of the: Jessie White Survey, A-XX; I. & G. N. Survey, A-XX; I. & G. N.
Survey, A-XX; Benjamin J. White Survey, A-XX and the Abarham M. Clare Survey,
A-12 and any and all lands within the Stafford Prospect Area Outline, Jackson
Co., Texas, as provided for on the Mogul Energy International, Inc. plat dated
December 7, 2010 and containing approximately 4,800 acres.

 
-6-

--------------------------------------------------------------------------------

 

Exhibit “B”


Joint Operating Agreement Attached to and made part of that certain Stafford
Area Participation Agreement dated December 7, 2010 by and between Mogul Energy
International, Inc., Operator and C. H. Squyres Family, LLC and Fossil Oil
Company, LLC.




See Attached Electronic PDF File

 
-7-

--------------------------------------------------------------------------------

 

Exhibit “C”


Attached to and made part of that certain Stafford Area Participation Agreement
dated December 7, 2010 by and between Mogul Energy International, Inc., Operator
and C. H. Squyres Family, LLC and Fossil Oil Company, LLC, Non-Operator.


FORM OF ASSIGNMENT




ASSIGNMENT OF OIL, GAS AND MINERAL INTERESTS


STATE OF TEXAS
 
§
   
§
COUNTY OF JACKSON
 
§



 
This Assignment of Oil, Gas and Mineral Interests (this “Assignment”) dated
________ ____, 20__, is by and between ________________________________whose
mailing address is __________________________ (“Assignor”),
and ___________________________, whose address is
________________________________________________ (“Assignee”). Assignor and
Assignee are sometimes hereinafter referred to individually as a “Party” and
collectively as the “Parties.”
 


FOR and in consideration of TEN and NO/100 DOLLARS ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and subject to the terms and provisions hereinafter set forth,
Assignor has GRANTED, BARGAINED, SOLD, ASSIGNED, TRANSFERRED, CONVEYED and
DELIVERED and by these presents does hereby GRANT, BARGAIN, SELL, ASSIGN,
TRANSFER, CONVEY and DELIVER unto Assignee, its successors and assigns, an
undivided Thirty Three and 33/100ths percent (33.33%) of Assignor’s right, title
and interest in and to the oil, gas and mineral leases and other interests
described in Exhibit “A” attached hereto (the “Interests”).


TO HAVE AND TO HOLD the Interests, together with a like share of all other
rights appurtenant thereto, unto Assignee, its successors and assigns forever,
subject to the following:


1.
This Assignment is subject to the terms and provisions of that certain Stafford
Area Participation Agreement dated December 7, 2010, by and between Assignor and
Assignee (the “Participation Agreement”), and nothing in this Assignment shall
operate to limit, release, or impair any of Assignor's or Assignee's respective
rights and obligations in the Participation Agreement.  To the extent the terms
and provisions of this Assignment conflict with the terms and provisions of the
Participation Agreement, the terms and provisions of the Participation Agreement
shall control.

 
2.
This Assignment is subject to the terms and provisions of that certain Joint
Operating Agreement dated November ___, 2010, by and between Mogul Energy
International, Inc, as Operator, and C. H. Squyres Family, LLC and Fossil Oil
Company, LLC., as Non-Operators (the “Joint Operating Agreement”).  To the
extent the terms and provisions of this Assignment conflict with the terms and
provisions of the Joint Operating Agreement, the terms and provisions of the
Joint Operating Agreement shall control.

 
3.
This Assignment is subject to the terms and provisions of all applicable
easements, rights of way, and pooling and unitization agreements of record.

 
4.
This Assignment is made without warranty of title, express, implied, statutory
or otherwise.



5.
The Parties agree to execute, acknowledge and deliver such further agreements,
instruments, notices, stipulations and/or conveyances as may be necessary to
accomplish the intents and purposes of this Assignment



6.
This Assignment binds and inures to the benefit of the Parties and their
respective successors and assigns.


 
-8-

--------------------------------------------------------------------------------

 

7.
This Assignment may be executed in counterparts, each of which shall be deemed
to be an original for all purposes, and all of which, when taken together, shall
constitute one and the same instrument.  Neither Party shall be bound by the
terms hereof unless and until all Parties have executed a counterpart original.





IN WITNESS WHEREOF, this Assignment is executed on the dates set forth in the
acknowledgments below, but shall be effective as to each of the Interests as of
the effective date of acquisition of such Interests by Assignor.



 
ASSIGNOR:
       
 
       
By:
 





 
STATE OF TEXAS


COUNTY OF HARRIS


This instrument was acknowledged before me this ______ day of ____________, 2010
by _______________of _________________________.




My Commission Expires:
   
Notary Public in and for the State of Texas







Exhibit “A”, property description, attached by electronic file
 
 
-9-

--------------------------------------------------------------------------------